Citation Nr: 1106481	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  02-10 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1975 to September 1979 and from April 1983 to November 
1986.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In a decision in March 2008, the Board denied the claims of 
service connection for a left knee disability to include as 
secondary to the service-connected right knee disability, for 
degenerative joint changes of the lumbar spine to include as 
secondary to the service-connected right knee disability and the 
service-connected bilateral ankle disability, and the claim for 
increase for service-connected residuals of right knee injury 
with anterior cruciate ligament reconstruction.  

The Veteran appealed only the Board's decision pertaining to 
secondary service connection for a left knee disability and 
degenerative changes of the lumbar spine to the United States 
Court of Appeals for Veterans Claims (Court).  In a Memorandum 
Decision in September 2009, the Court vacated the Board's 
decision as to secondary service connection for a left knee 
disability and remanded the case to the Board for further 
proceedings consistent with the Court's decision and otherwise 
affirmed the Board's decision.

In March 2010, the Board remanded the claim for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).




While the Veteran was represented by an attorney before the 
Court, a fee agreement between the attorney and Veteran to 
represent the Veteran before the Board is not in the record.  And 
the Veteran's recognized representative remains Disabled American 
Veterans as evidenced by the power of attorney executed in June 
2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Memorandum Decision in June 2008, the Court determined 
that the Board's reason and bases for denying service connection 
for a left knee disability secondary to the service-connected 
right knee disability was inadequate because the Board did not 
consider whether the Veteran's left knee disability was 
proximately due to or the result of his service-connected right 
knee disability and did not address whether the Veteran's attempt 
to protect his right knee during a fall in November 2000 was 
causally linked to his current left knee disability.  Further the 
Court found that the VA examination in April 2006 was inadequate 
because the rationale was not based on the factual premise 
adopted by the Board, that is, the Veteran injured his left knee 
while trying to protect the right knee.  

While the Veteran was represented by an attorney before the 
Court, a fee agreement between the attorney and Veteran to 
represent the Veteran before the Board is not in the record.  And 
the Veteran's recognized representative remains Disabled American 
Veterans as evidenced by the power of attorney executed in June 
2007. 

In March 2010, the Board remanded the claim for a new VA 
examination and opinion.  A review of the claims folder does not 
indicate that such an examination was scheduled.  Under Stegall 
v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to 
ensure compliance with the Board's directives.





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination by a physician to determine: 

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that:

a).  The Veteran's attempt to protect his 
right knee during a fall in November 2000 is 
causally linked to his current left knee 
disability, meniscal tear and tear of the 
anterior cruciate ligament by MRI in August 
2001 and degenerative changes by X-ray in 
September 2002, that is, is guarding of the 
right knee with a ligament construction 
consistent with the Veteran's favoring of the 
left knee. 

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the VA examiner is 
asked to clarify whether actual causation 
cannot be determined because there are 
several potential causes, when one cause, 
namely, the service-connected right knee 
disability, is not more likely than any other 
to have caused the fall and that an opinion 
on causation is beyond what may be reasonably 
concluded based on the evidence of record and 
current medical knowledge.






b).  In the alternatively and independent of 
the left knee injury in November 2000, is the 
current left knee disability, meniscal tear 
and tear of the anterior cruciate ligament by 
MRI in August 2001 and degenerative changes 
by X-ray in September 2002, caused by or 
aggravated by the service-connected right 
knee disability. 

In this context the term "aggravation" 
means a permanent increase in severity, 
that is, an irreversible worsening of the 
left knee disability beyond the natural 
clinical course and character of the 
disability as contrasted to a temporary 
worsening of symptoms.

If however after a review of the record, 
an opinion on causation or aggravation is 
not possible without resort to 
speculation, the VA examiner is asked to 
clarify whether actual causation or 
aggravation cannot be determined because 
there are several potential causes or 
risks factors, when one cause or risk, 
namely, the service-connected right knee 
disability, is not more likely than any 
other to have caused or aggravated the 
left kneed and that an opinion on 
causation or aggravation is beyond what 
may be reasonably concluded based on the 
evidence of record and current medical 
knowledge. 

The Veteran's file should be provided to 
the examiner for review. 







2.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


